Citation Nr: 1505474	
Decision Date: 02/05/15    Archive Date: 02/18/15

DOCKET NO.  09-08 171	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for a heart disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel


INTRODUCTION

The Veteran served on active duty from January to July 2004.  She also served in the Air Force Reserve from July 2004 to September 2006.

This matter is on appeal from a June 2008 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  In July 2012 the Board remanded the above issue for additional development.


FINDING OF FACT

The Veteran's heart disorder, diagnosed as mitral regurgitation, had its onset in service.


CONCLUSION OF LAW

The criteria for establishing entitlement to service connection for a heart disorder, diagnosed as mitral regurgitation, have been met.  38 U.S.C.A. §§ 1101, 1110, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran and her representative contend that the appellant's current heart disorder was first diagnosed while she was on active duty.  It is also requested that the Veteran be afforded the benefit of the doubt. 

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

In order to establish service connection for the claimed disability, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).  The requirement of a current disability is "satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim."  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).

In evaluating the evidence in any given appeal, it is the responsibility of the Board to weigh the evidence and decide where to give credit and where to withhold the same and, in so doing, accept certain medical opinions over others.  Schoolman v. West, 12 Vet. App. 307, 310-11 (1999).  In this regard, the Board has been charged with the duty to assess the credibility and weight given to evidence.  Davidson v. Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  

With the above criteria in mind, service treatment records contain an August 2005 echocardiogram that revealed mitral regurgitation.  Moreover, in February 2006 an Air Force Physician stated that the Veteran was medically disqualified from service because of a mitral valve prolapse.  Similarly, at the first post-service VA examination in connection with this appeal, dated in July 2012, the examiner diagnosed the Veteran with mitral regurgitation.  Under such circumstances, and granting the Veteran the benefit of any doubt in this matter, the Board finds that service connection for a heart disorder, diagnosed as mitral regurgitation, is warranted because the disability had its onset in service.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 3.303. 


ORDER

Service connection for a heart disorder, diagnosed as mitral regurgitation, is granted.


____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


